PER CURIAM.
We affirm the judgment and sentence in this case, including the departure from the sentence recommended by sentencing guidelines. See Williams v. State, 568 So.2d 1276 (Fla. 2d DCA 1990). As in Williams, we certify to the Florida Supreme Court the following question of great public importance:
DOES A SECOND VIOLATION OF PROBATION CONSTITUTE A VALID BASIS FOR A DEPARTURE SENTENCE BEYOND THE ONE-CELL DEPARTURE PROVIDED IN THE SENTENCING GUIDELINES?
SCHEB, A.C.J., and FRANK and HALL, JJ.,- concur.